Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 16, 2019

                                         No. 04-17-00558-CV

                     KONARK LIMITED PARTNERSHIP (Cross- Appellee),
                                     Appellant

                                                   v.

                   BTX SCHOOLS, INC. and Basis Schools (Cross- Appellants),
                                       Appellees

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-CI-01954
                              Honorable Laura Salinas, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice (not participating)
                  Patricia O. Alvarez, Justice

           The panel has considered the motion for rehearing, and the motion is DENIED.



                                                        _________________________________
                                                        Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2019.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court